Citation Nr: 0623050	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  05-36 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an effective date earlier than September 
28, 2000, for the grant of a 30 percent rating for bilateral 
hearing loss.  

2.  Whether there was clear and unmistakable error (CUE) in 
an October 11, 2001, rating decision that assigned an 
effective date of March 10, 1976, for the grant of a 10 
percent rating for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from October 1948 to 
October 1949, and from October 1950 to May 1952.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of January 2003 and May 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  

In July 2006, a Deputy Vice Chairman of the Board granted the 
veteran's motion to advance this appeal on the Board's docket 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005).  

The Board notes that, in a May 2004 statement, the veteran 
requested that his "claim for tinnitus be reviewed for 
CUE."  He did not otherwise identify the specific final 
rating decision(s) which he believed contained CUE.  It would 
appear from his arguments that the veteran's CUE claim 
concerns the effective date assigned for the grant of a 10 
percent rating for tinnitus.  The RO has considered the claim 
as such and phrased the issue on appeal as CUE in "prior 
Rating Decisions."  Here, the Board notes that the relevant 
final decisions with respect to the assignment of an 
effective date for the grant of a 10 percent rating for 
tinnitus are those dated June 1, 2001, and October 11, 2001.  
The October 11, 2001, rating decision reflects a de novo 
review of the evidence of record and the RO's finding that an 
effective date of March 10, 1976, was warranted for a 10 
percent rating for tinnitus.  This is the effective date 
currently assigned.  Therefore, the Board has rephrased the 
issue on appeal, as noted on the cover page, as best 
reflective of the veteran's claim for CUE.  

The Board is aware that by a January 2003 rating decision, 
the RO granted an effective date of September 28, 2000, for a 
30 percent rating for bilateral hearing loss.  The veteran 
had previously initiated an appeal regarding the effective 
date of the 30 percent rating when he filed a February 2002 
notice of disagreement with an October 2001 rating decision.  
A statement of the case was issued in February 2003, and what 
amounted to a substantive appeal was received in January 
2004.  Because the January 2004 submission by the veteran 
came within a year of the notice of the January 2003 
assignment of September 28, 2000, as the effective date, the 
Board finds that this issue has been appealed.  38 C.F.R. 
§ 20.202 (2005).  As such, the claim for an effective date 
earlier than September 28, 2000, for the grant of a 30 
percent rating for bilateral hearing loss is in appellate 
status.  

(The decision below addresses the veteran's claim as to 
whether there was CUE in an October 11, 2001, rating decision 
in which the RO granted an effective date to March 10, 1976, 
for the grant of a 10 percent rating for tinnitus.  
Consideration of the remaining issue on appeal is deferred 
pending completion of the development sought in the remand 
that follows the decision below.)  


FINDING OF FACT

The veteran's allegations of error in an October 11, 2001, 
rating decision amount to no more than a disagreement with 
how the RO weighed or evaluated the evidence.  


CONCLUSION OF LAW

The claim of CUE in an October 11, 2001, rating decision, in 
which the RO granted an effective date to March 10, 1976, for 
the grant of a 10 percent rating for tinnitus, is not valid.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that given the law relative to CUE claims, 
the duties to notify and assist imposed by the VCAA are not 
applicable where CUE is claimed in an RO decision.  See 
Parker v. Principi, 15 Vet. App. 407 (2002).  

II.  Analysis

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  However, if the evidence establishes clear and 
unmistakable error, the prior decision will be reversed or 
amended.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§§ 3.104, 3.105(a) (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has addressed the question of determining when there 
is clear and unmistakable error (CUE) present in a prior 
decision.  In Russell v. Principi, 3 Vet. App. 310 (1992), 
the Court propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort that, had it not been made, the outcome would have 
been manifestly different; and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Id. at 313-
14.  See also Bustos v. West, 179 F. 3d 1378 (Fed. Cir. 
1999).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated 
that CUE is a very specific and rare kind of error.  Id. at 
43.  The Court noted that CUE is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Id.  The Court further 
indicated that in order to raise a valid claim of CUE, the 
veteran must specifically indicate what the error is and that 
unless it is the type of error that, if true, would be CUE on 
its face, the veteran must provide persuasive reasons why the 
decision would have been manifestly different but for the 
error.  Id. at 44.  The Court stated that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Id.

Examples of situations that are not CUE are a changed 
diagnosis (a new medical diagnosis that "corrects" an earlier 
diagnosis considered in a decision), the VA's failure to 
fulfill the duty to assist, and/or evaluation of evidence (a 
disagreement as to how the facts were weighed or evaluated).  
See, e.g., 38 C.F.R. § 20.1403(d) (2005).  The Court has held 
that allegations that previous adjudications have improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of clear and unmistakable error.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Fugo, 6 Vet. App. at 
44.  In addition, the Court has held that VA's breach of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994) (VA's breach of duty to assist caused incomplete 
record but not incorrect record).  

Claims which fail to comply with the requirement that 
allegations of CUE be set forth clearly and specifically 
shall be dismissed without prejudice to refiling.  See 
Simmons v. Principi, 17 Vet. App. 104 (2003).  

The Board notes that the veteran has claimed CUE in the 
October 11, 2001, rating decision in which the RO assigned an 
effective date of March 10, 1976, for the award of a 10 
percent rating for tinnitus.  The veteran's sole contention 
in this case is that the medical evidence establishes that 
his tinnitus is the result of brain trauma/concussion 
experienced in military service.  He is arguing that the RO 
failed to properly interpret or give proper weight to the 
medical evidence, which, if read and interpreted correctly, 
would have demonstrated that he did in fact have tinnitus as 
a result of brain trauma/concussion experienced in military 
service.  The veteran has not otherwise contended that the 
statutory or regulatory provisions extant at the time were 
not correctly applied, or that the correct facts as they were 
known at the time were not before the adjudicator.  Nor has 
he offered any other specific allegations as to why the 
October 11, 2001, rating decision was clearly and 
unmistakably erroneous.  

In the October 11, 2001, rating decision, the RO initially 
found that the denial of the veteran's claim for service 
connection for tinnitus in a November 1, 1960, rating 
decision was CUE.  The RO concluded that the evidence of 
record at that time of the November 1, 1960, rating decision, 
established that the veteran had tinnitus that was incurred 
during his military service.  As a result, the RO granted 
service connection for tinnitus and assigned a noncompensable 
rating effective April 25, 1960 (date of claim), as well as a 
10 percent rating effective March 10, 1976.  The veteran was 
notified of the decision the following month but did not 
perfect a timely appeal following issuance of a February 2003 
statement of the case.  In reaching its decision, the RO 
considered all the evidence then of record, which included 
that evidence associated with the claims file at the time of 
the November 1, 1960, rating decision.  As such, the evidence 
included the veteran's service medical records and his own 
statements in support of his claim; various statements from 
the veteran's family members; a buddy statement from a fellow 
service member; an April 1960 statement from an Ear, Nose, & 
Throat (ENT) specialist; as well as an August 1960 ENT 
examination.  It also included an October 2000 statement from 
a private audiologist, audiograms dated in December 1992 and 
September 2000, and a report of April 2001 VA examination.  

The Board notes that the extant governing legal authority at 
the time of the November 1, 1960, rating decision did not 
allow for a compensable rating for tinnitus based on acoustic 
trauma, but did otherwise for tinnitus as a symptom of head 
injury or concussion.  See 1945 Schedule for Rating 
Disabilities (Loose-Leaf Edition) (The Schedule of Rating 
Disabilities was not incorporated into the Code of Federal 
Regulations until 1964).  Effective March 10, 1976, the 
Schedule for Rating Disabilities allowed for a compensable 
rating for tinnitus as a symptom of acoustic trauma.  See 
38 C.F.R. § 4.84b, Diagnostic Code 6260 (1976).  

In this case, none of the evidence prior to March 10, 1976, 
identifies the veteran's tinnitus as being the result of 
brain trauma/concussion.  While the veteran has claimed that 
the April 1960 statement from an ENT specialist was not 
considered by the RO, the Board notes that a review of the 
November 1, 1960, and October 11, 2001, rating decisions 
reflects consideration by the RO of the ENT specialist's 
statement.  With respect to his claim, the veteran has not 
offered any other specific allegations as to why the October 
11, 2001, decision was CUE other than the RO improperly 
considered the medical evidence that was of record at that 
time in finding that the veteran's tinnitus was due to 
acoustic trauma as compared to brain trauma/concussion.  

Here, the Board finds that the veteran's arguments with 
respect to the evidence amount to no more than a disagreement 
with how the facts and evidence before the RO at the time of 
the October 11, 2001, rating decision should have been 
weighed.  As noted above, this allegation is inadequate to 
raise a valid CUE claim.  See Fugo, 6 Vet. App. at 44.  A 
claim of CUE must involve more than simple disagreement over 
how the facts were weighed.  Damrel, 6 Vet. App. at 245; 
Russell, 3 Vet. App. at 314.  Furthermore, a determination 
that there was CUE must be based on the records and law that 
existed at the time of the prior unappealed rating decision.  
Russell, 3 Vet. App. at 314.  In this case, the undated 
Milwaukee Journal newspaper article concerning concussions 
and submitted by the veteran in May 2004, or the identified 
report of March 2005 VA medical examination noted by the 
veteran in November 2005, were not of record at the time of 
the October 11, 2001, rating decision, and may not now be 
considered in determining whether the RO committed CUE in 
that rating decision.  

In conclusion, the Board finds that the requirements for a 
valid claim of CUE have not been satisfied with respect to 
the October 11, 2001, rating decision.  Here, the veteran has 
not provided reasons as to why one would be compelled to 
reach the conclusion, to which reasonable minds could not 
differ, that but for an alleged error, the result of the RO's 
October 11, 2001, rating decision would have been manifestly 
different.  It is not enough that he argued that the RO 
should have reached a different conclusion on the evidence of 
record at the time of the October 11, 2001, rating decision.  
In order to raise a valid claim of CUE, the claimant needs to 
provide specific reasons as to why any alleged error was 
outcome-determinative.  See Bustos, 179 F. 3d at 1381.  

Therefore, the Board finds that the veteran has not made a 
valid CUE claim with respect to the October 11, 2001, rating 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  The 
claim must therefore be dismissed without prejudice to re-
filing.  


ORDER

The claim that the October 11, 2001, rating decision was 
clearly and unmistakably erroneous in assigning an effective 
date of March 10, 1976, for the grant of a 10 percent rating 
for tinnitus is dismissed without prejudice to re-filing.  


REMAND

As noted above, in November 2000, the VCAA was signed into 
law.  The VCAA and its implementing regulations include, upon 
the submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  

Here, the record does not include any correspondence from the 
RO specifically addressing the VCAA notice and duty-to-assist 
provisions as they pertain to the claim for an effective date 
earlier than September 28, 2000, for the grant of a 30 
percent rating for bilateral hearing loss on appeal.  Thus, 
the Board finds action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Dingess and Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) (VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim; those five elements include (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the award).  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103; Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After 
providing the required notice, the RO should attempt to 
obtain any pertinent outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. 
§ 3.159.  See also Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of the specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should review the claims file 
and ensure that all notification (in 
particular, correspondence specifically 
addressing the VCAA notice and duty-to-
assist provisions) and development 
procedures per the statutory provisions 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 are met.  The notice elements as set 
forth in Dingess, supra, should be 
specifically addressed for the issue 
remaining on appeal.  

2.  After undertaking any other 
development deemed appropriate, the RO 
should address the claim for an effective 
date earlier than September 28, 2000, for 
the grant of a 30 percent rating for 
bilateral hearing loss.  If any benefit 
sought is not granted, the veteran should 
be furnished with a supplemental 
statement of the case (SSOC) and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO. The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


